Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
This office action is in response to application filed on July 26, 2021. Claims 1-14 are pending in the application.

Priority/Continuity
This application is a continuation of PCT/KR2020/001416 filed on January 30, 2020, which claims the benefit and priority to Korean Patent Application No. 10-2019-0017515 filed on February 15, 2019.

                                                  Drawings
The drawings filed on 7/26/2021 are acknowledged and are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hyun Jong Park (Reg. No. 59,093) on 6/6/2022.
Please amend claims 1 and 6; cancel claims 4 and 5; and add claim 15 as follows:
1.   (Examiner Amendment)  A wireless communication-based system for managing a lubricating oil injection apparatus, the wireless communication-based system comprising:
a lubricating oil injection apparatus (100) being installed in an industrial mechanical apparatus and automatically operating in a situational manner, thereby injecting lubricating oil;
a monitoring unit (110) being installed in the lubricating oil injection apparatus (100), checking a state of the lubricating oil injection apparatus (100), generating a first signal (1) containing information on the checked state of the lubricating oil injection apparatus (100), and transmitting the generated first signal (1) to the outside through wireless communication;
a user terminal (200) receiving the first signal (1) from the monitoring unit (110), outputting the information on the checked state of the lubricating oil injection apparatus (100), the information being contained in the first signal (1), and transmitting the first signal (1) to the outside;
a management server (300) receiving the first signal (1) from the user terminal (200); and
a database (400) receiving the first signal (1) from the management server (300) and storing the received first signal (1) on a per lubricating oil injection apparatus (100) basis,
wherein the state checked by the monitoring unit (110), of the lubricating oil injection apparatus (100) indicates at least one of information on an amount of power remaining in a battery in the lubricating oil injection apparatus (100), a warning on overload on a motor in the lubricating oil injection apparatus (100), information on an amount of remaining lubricating oil, and an alert to finished supplying of lubricating oil,
wherein the management server (300) predicts an estimated lubricating oil supplying interruption date for the lubricating oil injection apparatus (100) or an estimated complete discharging date for the battery using state information that is stored on a per lubricating oil injection apparatus (100) basis in the database (400) and transmits the predicted estimated lubricating oil supplying interruption date-29- for the lubricating oil injection apparatus (100) or the predicted estimated complete discharging date for the battery to the user terminal (200).

4.   (Canceled)

5.   (Canceled)

6.   (Examiner Amendment)  The wireless communication-based system of claim 1, wherein together with one of a warning on overload on a motor in the lubricating oil injection apparatus (100) or an alert to finished supplying of lubricating oil in the first signal (1), the monitoring unit (110) transmits a point in time at which each of the warning and the alert occurs and a time that elapses after each of the warning and the alert occurs.

15.   (New)  A wireless communication-based system for managing a lubricating oil injection apparatus, the wireless communication-based system comprising:
a lubricating oil injection apparatus (100) being installed in an industrial mechanical apparatus and automatically operating in a situational manner, thereby injecting lubricating oil;
a monitoring unit (110) being installed in the lubricating oil injection apparatus (100), checking a state of the lubricating oil injection apparatus (100), generating a first signal (1) containing information on the checked state of the lubricating oil injection apparatus (100), and transmitting the generated first signal (1) to the outside through wireless communication;
a user terminal (200) receiving the first signal (1) from the monitoring unit (110), outputting the information on the checked state of the lubricating oil injection apparatus (100), the information being contained in the first signal (1), and transmitting the first signal (1) to the outside;
a management server (300) receiving the first signal (1) from the user terminal (200); and
a database (400) receiving the first signal (1) from the management server (300) and storing the received first signal (1) on a per lubricating oil injection apparatus (100) basis,
wherein together with one of a warning on overload on a motor in the lubricating oil injection apparatus (100) or an alert to finished supplying of lubricating oil in the first signal (1), the monitoring unit (110) transmits a point in time at which each of the warning and the alert occurs and a time that elapses after each of the warning and the alert occurs.

Reasons for Allowance
Claims 1-3 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fail to disclose, teach, or fairly suggest each and every limitations of the invention recited in independent claims 1 and 15.
The closest prior art of Lee (Korean Patent Application No. KR 10-2011-0133746 A; cited by the Applicant in the IDS) discloses a lubricating management system comprising: a grease lubricator which is a device for lubricating a specific facility (bearing) with grease (see paragraph [0021]); a lubrication amount measurement unit for measuring the amount of lubrication lubricated with the grease; a vibration sensor for measuring the amount of vibration of a bearing; a short-range wireless communication module for transmitting, to a PDA, information about the amount of lubrication measured by the lubrication amount measurement unit, and the amount of vibration measured by the vibration sensor (see paragraphs [0028] and [0031]); the PDA for transferring, to a PDMS, information about the amount of lubrication received from the grease lubricator, and about the amount of vibration (see paragraph [0023]); the PDMS for making a DB for each bearing with respect to the information about the amount of lubrication and the amount of vibration which are received from the PDA (see paragraph [0024]); and a DB management unit for making, in a refueling management DB stored in a storage unit, a DB for the information about the amount of lubrication, the amount of vibration and a bearing management number which are received from the PDA (see paragraphs [0043] and [0044]), while the prior art of Yang (Korean Patent Publication No. KR 10-1063018 B1; cited by the Applicant in the IDS) discloses an automatic lubricant supply device of an air pressing type (see e.g. figure 2). However, the prior art, either alone or in combination, fail to teach the claimed wireless communication-based system for managing a lubricating oil injection apparatus that provides an advantageous effect wherein the management server (300) predicting an estimated lubricating oil supplying interruption date for the lubricating oil injection apparatus (100) or an estimated complete discharging date for the battery using state information that is stored on a per lubricating oil injection apparatus (100) basis in the database (400) and transmitting the predicted estimated lubricating oil supplying interruption date for the lubricating oil injection apparatus (100) or the predicted estimated complete discharging date for the battery to the user terminal (200) (as mentioned in independent claim 1) or wherein together with one of a warning on overload on a motor in the lubricating oil injection apparatus (100) or an alert to finished supplying of lubricating oil in the first signal (1), the monitoring unit (110) transmits a point in time at which each of the warning and the alert occurs and a time that elapses after each of the warning and the alert occurs (as mentioned in independent claim 15). Moreover, modifying the prior art to achieve the claimed limitations can only be achieved by hindsight.
Additional, prior art references found to be pertinent to Applicants disclosure (such as US Patent Numbers: 6123174,  6101427,  11199293, and US Patent Publication Numbers: 20170159713,  20160334058,  20180051442,  20100312601,  20200201979), either only teach minor aspects of the invention or only teach the general environment of the invention. The collective prior art, either singly or in combination, do not teach the claim limitations. Thus, claims 1 and 15 are allowable over the cited prior art. Dependent claims 2-3 and 6-14 are allowable due to their dependence on allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, FAX: 571-270-8536. The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov